Non-Art rejection
1.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a known common data store and/or common data store schema for accessing data used by different platforms, does not reasonably provide enablement for providing a specific common data store schema for storing and accessing data and converting a first request formatted according to a first data store schema that differs from the common data store schema to a second request formatted according to the common data store schema.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Particularly, paragraphs 40 and 75 of the specification merely disclose using a single common data store schema for accessing data used by different platforms. This disclosure merely implies the use of a known common database that has a unified interface to practice the invention. The specification however does not describe specific steps to derive or implement the common data store schema and specific steps to translate a user access request 


Art Rejection
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bettis, U.S. pat. Appl. Pub. No. 2007/0053346, in view of Bettis, U.S. pat. Appl. Pub No. 2007/0025340, hereafter Bettis340.
As per claim 1, Bettis discloses a computer implemented system, comprising:
a) a frontend interface (gateways 210, 120) configured to communicate, according to a first protocol, with a first group of devices 230 of a first communication platform (e.g., 3G wireless network), and to communicate, according to a second protocol that differs from the first protocol, with a second group of devices of a second communication platform (e.g., PSTN) (see pars 0039-0040);
b) a backend interface (servers 220 and 250) configured to communicate, according to a third protocol (e.g., IP interface) that differs from first and second protocols, with a data store (260) that stores consolidated data of the first communication platform and the second 
c) wherein the system is configured to perform the following operations:
i) receiving, via the frontend interface, a first request for data that is formatted according to the first protocol (par 0040);
ii) translating the first request for data that is formatted according to the first protocol to a second request for data that is formatted according to the third protocol (par 0041); and
iii) transmitting, via the backend interface, the second request for data to the data store (par 0048).
	Bettis does not explicitly teach using a common database schema and/or a unified database interface for accessing data stored in the database. However, Bettis340 discloses such use of a common database with a unified interface for accessing data and messages in multi-platform multimedia application (see Bettis340, par 0070), wherein a request for data formatted in the first (or second) protocol is converted (encoded) into another data formatted in a third protocol of the single common database schema that differs from the first data schema (see Bettis340, par 0082). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such common database and database schema/interface in Bettis because it would have provided unified application interface for various multi-platform multimedia applications (see Bettis340, par 0070). 
Bettis also teaches utilizing a processor executing program instructions stored in a computer memory to perform data management function (see pars 0060-0061). 

	As per claims 2-4, Bettis teaches receiving a response from the data store via the backend interface, translating the response formatted in the third protocol into the first protocol, and transmitting the translated response to a target device (see par 0228).
	As per claims 5-7, Bettis teaches that first communication platform comprises a known wireless communication platform and the second communication platform comprises a known broadband communication platform (see par 0039). It would have been obvious to one skilled in the art to practice Bettis invention with any known wireless platforms and broadband platforms.
	As per claims 8-9, Bettis teaches that frontend interface comprises respective interfaces that support different conventional communication protocols including HTTP and SIP (see par 0040). It would have been further obvious to one skilled in the art to practice Bettis invention with any known communication protocols.
	As per claim 10, Bettis discloses a computer-implemented method comprising:
a) facilitating according to a first (or second) protocol, by using a frontend interface, i.e., gateways 210, 120, communication with a first group of devices 230 of a first communication platform, e.g., 3G wireless network, or with a second group of devices of a second communication platform, e.g., PSTN (see pars 0039-0040);
b) facilitating according to a third protocol, e.g., IP interface, by using a backend interface, i.e., servers 220 and 250, communication with a data store (260) that stores consolidated data of 
c) receiving, via the frontend interface, a first request for data that is formatted according to the first protocol (par 0040);
d) translating the first request for data that is formatted according to the first protocol to a second request for data that is formatted according to the third protocol (par 0041); and
e) transmitting, via the backend interface, the second request for data to the data store (par 0048).
	Bettis does not explicitly teach using a common database schema and/or a unified database interface for accessing data stored in the database. However, Bettis340 discloses such use of a common database with a unified interface for accessing data and messages in multi-platform multimedia application (see Bettis340, par 0070), wherein a request for data formatted in the first (or second) protocol is converted (encoded) into another data formatted in a third protocol of the single common database schema that differs from the first data schema (see Bettis340, par 0082). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such common database and database schema/interface in Bettis because it would have provided unified application interface for various multi-platform multimedia applications (see Bettis340, par 0070). 
Bettis also teaches utilizing a processor executing program instructions stored in a computer memory to perform data management function (see pars 0060-0061). 

	Claims 11-20 are similar in scope as that of claims 1-10.


Response to Amendment
5.	Applicant’s arguments filed January 15, 2021 with respect to claims 1-20 have been considered but are deemed moot in view of new ground of rejection set forth above.
	Applicant alleges that prior art of record fails to teach using a single common data store schema that differs from the first data store schema. The examiner disagrees.
	First, as noted above, the specification is not enabling with respect to providing a specific single common data store schema for storing data. Paragraphs 40 and 75 of the specification merely state using a single common data store schema for accessing data used by different platforms. The specification however does not disclose specific steps to derive or implement the single common data store schema and specific steps to translate a user access request into the common data store schema format. The specification merely describes use of a (known) common database schema as an alternative (with certain advantages) to multiple disparate database schemas. 
Thus, the examiner submits that Bettis340’s teaching of a common database with a unified interface or schema for storing data of multi-platform applications in combination of Bettis would meet the alleged claim limitation.
Conclusion
 6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/3/21